DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:  “mΩ ∙ cm 2” should be “mΩ ∙ cm2”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP-2016204714-A), hereinafter Abe, in view of Tarutani (WO-2016129598-A1), hereinafter Tarutani.
	Regarding Claim 1, Abe teaches a stainless steel containing the elements shown in Table 1.
Table 1
Element
Claim
Abe
Citation
Relationship
C
0-0.02
0.005-0.08
P. 5 Par. 5
Overlapping
N
0-0.02
0.003-0.2
P. 6 Par. 2
Overlapping
Si
0-0.19
0.02-4
P. 5 Par. 6
Overlapping
Mn
0-0.2
0.1-2
P. 5 Par. 7
Overlapping
P
0-0.04
0.04 or less
P. 5 Par. 8
Same
S
0-0.02
0.01 or less
P. 5 Par. 9
Within
Cr
25-34
10.5-30
P. 5 Par. 10
Overlapping
Ti
0-0.5
0.005-0.3
P. 6 Par. 8
Within
Nb
0-0.5
0.03-1
P. 6 Par. 6
Overlapping
Sn
0-0.6
0.001-0.5
P. 6 Par. 11
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It is noted that the claimed “for a Polymer Electrolyte Membrane Fuel Cell (PEMFC) separator” is considered an intended use of the claimed steel, not affecting the claimed structure.
Abe further teaches the chromium content affecting corrosion resistance, workability, and manufacturability (P. 5 Par. 10) and through routine experimentation to optimize corrosion resistance, workability, and manufacturability, a person having ordinary skill in the art would come to the overlapping portion of 25-30% Cr.
As discussed above, Abe teaches 25-30 Cr and 0.001-0.5 Sn which results in a value of Cr+10Sn being 25.01-35 as determined by the examiner which is within the claimed the contact resistance index defined by the following formula (2) relating to the content of Cr and Sn is 25 or more, Cr+10Sn ------ formula (2).
Abe does not explicitly disclose the claimed the value of the following formula (1) with respect to the atomic ratio of X and Sn in the region within 3 nm in thickness of a surface of a passive film is 0.001 or more, X/Sn ------ formula (1), where X is Cl or F, or the claimed the value of the following formula (3) with respect to the atomic ratio of Sn and Cr in a region within 3 nm in thickness from the surface of the passive film is 0.001 or more, (10*Sn)/Cr ------ formula (3).
It is noted that the method of production of the steel is hot-rolling and cold-rolling the claimed composition and soaking the steel in an acid solution containing at least one of Cl or F according to instant specification P. 4 Par. 7 – P. 5 Par. 2. And further according to P. 5 Par. 3, specific embodiments of the instant specification desire hydrochloric acid or hydrofluoric acid, and that according to P. 13 Par. 4-5, specific examples of suitable processing include acid solutions of 5-20% by weight hydrochloric acid or 5-20% by weight of nitric acid and 1-5% by weight of hydrofluoric acid.
Abe further teaches the processing including hot rolling, cold rolling, and pickling (P. 7 Par. 4) which is the same as the instant specification’s method of production of the steel is hot-rolling and cold-rolling the claimed composition and soaking the steel in an acid solution.
Abe further teaches examples with the pickling conditions being 20-30 g/L of HF and 50-60 g/L of HNO3 (P. 7 Par. 5) which is 2-3% hydrofluoric acid by weight and 5-6% nitric acid by weight as determined by the examiner, which is within the instant specification’s specific embodiments of the acid being hydrochloric acid or hydrofluoric acid, and within the specific example of 1-5% by weight of hydrofluoric acid, and overlapping the specific example of 5-20% by weight of nitric acid.
Since Abe teaches the claimed composition and the processing according to the instant specification, a person having ordinary skill in the art would expect the claimed value of the following formula (1) with respect to the atomic ratio of X and Sn in the region within 3 nm in thickness of a surface of a passive film is 0.001 or more, X/Sn ------ formula (1), where X is Cl or F, or the claimed the value of the following formula (3) with respect to the atomic ratio of Sn and Cr in a region within 3 nm in thickness from the surface of the passive film is 0.001 or more, (10*Sn)/Cr ------ formula (3) to flow naturally from the steel according to Abe.

Regarding Claim 3, Abe teaches the claim elements as discussed above. 
Abe does not explicitly disclose the claimed the value of formula (3) is 0.004 or more.
Since Abe teaches the claimed composition and the processing according to the instant specification, a person having ordinary skill in the art would expect the claimed the value of the following formula (3) is 0.004 or more to flow naturally from the steel according to Abe.

Regarding Claim 4, Abe teaches the claim elements as discussed above. 
Abe does not explicitly disclose a contact resistance of the steel.
Since Abe teaches the claimed composition and the processing according to the instant specification, a person having ordinary skill in the art would expect the claimed the contact resistance of the stainless steel is 20 mΩ∙cm2 or less to flow naturally from the steel according to Abe.

Regarding Claim 5, Abe teaches the claim elements as discussed above.
Abe further teaches the steel including the elements shown in Table 2.

Table 2
Element
Claim
Abe
Citation
Relationship
Cu
0-0.6
0.1-1
P. 6 par. 5
Overlapping
V
0-0.6
0.01-0.5
P. 6 par. 10
Within
Mo
0.05-2.5
0.1-8
P. 6 Par. 4
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736